          Case 7:18-cv-08956-CS Document 38
                                         36 Filed 05/01/19 Page 1 of 1




                              This letter is not responsive to my instruction. Mr. Liebowitz was to
May 1, 2019                   document who passed away, when the person passed away and when Mr.
                              Liebowitz was notified. The reason I requested documentation is that
VIA ECF                       there is reason to believe Mr. Liebowitz is not being candid. So a letter
                              from him does not advance the ball. When someone dies, there is
Honorable Cathy Seibel
                              documentation including a death certificate and (almost always) an
United States District Court
                              obituary, and nowadays one's phone usually contains evidence of what one
Southern District of New York
300 Quarropas Street          was told and when. Mr. Liebowitz may have until 5/3/19 to supplement
White Plains, New York 10601 this letter.


Re:    Berger v. Imagina Consulting, Inc. (7:18-cv-8956-CS)
                                                                                                 5/1/19

Dear Judge Seibel,

        We represent Plaintiff, Jason Berger, in the above in captioned case. I am writing let the
Court know the reason for my absence at the conference scheduled for April 12, 2019 and why
we should not pay for Defendant’s cost to attending the conference. My grandfather
unexpectedly passed away on that day and I needed to immediately arrange to be with my family
during this difficult time. In the Jewish religion certain customs needed to be done before the
Sabbath that I needed to assist in. I truly hope the Court understands this emergency.

         I also wanted to inform the Court that Defendant’s counsel behavior throughout this
litigation has been harassing. We have told Defendant’s counsel numerous times that we have
nothing else to produce, and counsel is still harassing Plaintiff for documents. In addition,
Plaintiff has agreed with your honor’s proposal to settle the matter and Defendant has flatly
rejected your proposal and is clearing prolonging this litigation unnecessarily for his own
monetary gain.

The Court’s consideration is much appreciated.

                                                     Respectfully Submitted,

                                                     /s/Richard Liebowitz
                                                     Richard Liebowitz

                                                     Counsel for Plaintiff Jason Berger
